WOODLEY, Judge.
The conviction is for the felony offense of driving an automobile upon a public highway while intoxicated; the punishment, 10 days in jail and a fine of $100.
The evidence is without dispute that appellant was stopped by a city policeman while driving an automobile upon a street in the City of Abilene. It was also established without dispute that appellant had been previously convicted of the misdemeanor offense of driving while intoxicated, as alleged in the indictment.
The arresting officer and several officers who saw appellant when he was brought to the police station described his appearance and demeanor and expressed the opinion that he was intoxicated. Appellant testified that he was not, and that he had consumed only a part of a can of beer.
The jury resolved the issue of fact against appellant.
No brief has been filed on appellant’s behalf and we find no error which would authorize reversal of the conviction.
The judgment- is affirmed.